Citation Nr: 9900615	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals of a 
craniotomy, manifested by loss of skull bone, currently 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
September 1968.  This matter comes to the Board of Veterans 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Seattle Regional Office (RO) May 1996 rating decision which 
granted service connection for skull loss, assigning it a 10 
percent rating.

By August 1996 RO rating decision, service connection was 
granted for disfigurement of the veterans right forehead, 
and a noncompensable rating was assigned.  In his December 
1996 written communication to the RO, the veteran expressed 
disagreement with the noncompensable rating assigned based on 
disfigurement of his right forehead, contending that a 10 or 
30 percent rating would be proper; additional argument with 
regard to the rating assigned the aforementioned 
disfigurement was presented by the veteran at his February 
1997 RO hearing; a statement of the case with regard to this 
matter has not yet been issued.  See 38 C.F.R. § 19.26 
(1998).  By June 1997 rating decision, the evaluation of the 
disfigurement of his right forehead was increased to 10 
percent.  In an increased rating claim, the veteran is 
presumed to be seeking the maximum available benefit.  See AB 
v. Brown, 6 Vet.App. 35 (1993).  Thus, the 10 percent rating 
for disfigurement, assigned by the RO in June 1997, does not 
constitute a full grant of benefits sought on appeal; as the 
matter of an increased rating for disfigurement of the right 
forehead was not withdrawn from appellate consideration, it 
remains pending and is referred back to the originating 
agency for clarification and appropriate action.  See 
38 C.F.R. § 19.26.

During his February 1997 RO hearing and July 1998 Board 
hearing, the veteran raised a claim seeking a rating in 
excess of the currently assigned 30 percent for his service-
connected headaches.  As this matter has not yet been 
adjudicated by the RO, it remains pending and is referred 
back to the originating agency for initial adjudication.  See 
Kandik v. Brown, 9 Vet. App. 434 (1996); Hanson v. Brown, 
9 Vet. App. 29 (1996).  


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that the size of the area of 
lost skull bone is greater than a 25-cent piece, and that an 
increased rating for his service-connected loss of skull bone 
secondary to a craniotomy is therefore warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence is against a 
rating in excess of 10 percent for skull loss.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veterans claim has been obtained.

2.  His residuals of craniotomy, manifested by loss of skull, 
consist of complete loss of skull bone in the area of 4 small 
post-surgical drill holes and along the margins of an 8 x 7 
centimeter (cm) bone plate in the area of the right frontal 
and temporal skull; the area of skull loss is smaller than a 
25-cent piece.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for loss of skull have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5296 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim of an increased 
rating for service-connected skull loss is well grounded, 
Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it stems from 
the rating which was initially assigned by the RO at the time 
of the May 1996 grant of service connection for that 
disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veterans claim.  The 
Board is satisfied that the duty to assist has been met in 
this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As indicated above, this appeal stems from May 1996 RO rating 
decision granting service connection for skull loss and 
assigning it a 10 percent rating.  That decision was based on 
the veterans service medical records showing that he 
underwent a craniotomy in March 1967 (consisting of placing 
of 4 trephine openings in the skull and removal of a bone 
flap in the right frontotemporal area; following the 
procedure, the bone flap was replaced), resulting in skull 
bone loss in place of the drill holes.  The clinical evidence 
available at the time of the rating decision, including a 
medical opinion from a VA physician (not now of record), 
revealed a clearly identifiable loss of skull, the area of 
which was determined to be smaller than a 25-cent piece.  

On VA medical examination in October 1971, various residuals 
of the veterans March 1967 head surgery were identified, but 
no reference was made with regard to the area of skull bone 
loss.

On VA medical examination in October and November 1995, post 
operative depressions were noted in the veterans skull bone, 
but no specific findings or diagnosis referable to the actual 
loss of skull bone were made.

VA X-ray study of the skull in November 1995 revealed various 
post surgical residuals at the site of a previous right 
cerebral artery aneurysm, but adjacent bony structures were 
unremarkable; there was no evidence of bony erosion but bur 
holes and a bone flap were noted in the right frontoparietal-
temporal area; clinical impression was, in pertinent part, no 
acute bony abnormalities evident.

VA computerized tomography (CT) study of the veterans head 
in March 1996 revealed post surgical changes in the right 
cerebral hemisphere and right skull, secondary to aneurysm 
clipping, but there was no evidence of intracranial 
abnormality.

On VA medical examination in March 1996, an indentation on 
the right side of the veterans skull bone and some skull 
loss were noted.  X-ray study of the skull revealed post 
surgical changes on the right side of the skull and the right 
side of the sella turcica; the radiologist indicated that the 
current study did not reveal any changes, compared to a prior 
study in November 1995.

A May 1996 statement from K. Taylor, M.D., reveals a detailed 
description of the size, shape, and nature of 3 post surgical 
indentations identified in the veterans right skull area 
(4.5cm x 1.5cm x 5millimeters (mm); 3.5cm x 1cm x 3mm; and 
5cm x 2.5-3cm x 7-8mm).

In June 1996, the veteran submitted several color photographs 
depicting his forehead and revealing the presence of skull 
indentations.

At a February 1997 RO hearing, the veteran testified that the 
post surgical indentations in his skull (described by his 
family physician, Dr. Taylor, as identified above) constitute 
actual loss of skull bone.  Accordingly, he believed that the 
area of skull loss exceeded the size of a 25-cent piece, 
warranting an evaluation greater than the currently assigned 
10 percent.  At that 1997 hearing, his daughter testified 
that, when she was a child, she was not allowed to touch her 
fathers head in the area of skull indentations because it 
felt weird.

A June 1997 RO memorandum in the claims file reveals that 
copies of missing X-ray and CT studies of the veterans head 
were obtained from the VA facility where the studies had been 
performed (consisting of the above-identified November 1995 
X-ray study and March 1996 CT study).  A medical opinion from 
a VA physician, interpreting the aforementioned studies, was 
also missing from the record; the VA physician in question 
was contacted, but she indicated that she did not retain 
copies of her medical reports; she reviewed the May 1996 
rating decision summarizing her opinion, indicating that post 
surgical skull indentation, such as were found in the 
veterans skull, were not unusual for this type of surgery, 
but that they did not represent the actual loss of skull; 
areas of indentation were reportedly greater than areas of 
actual skull loss; she confirmed her prior clinical 
assessment (referring to the estimated area of skull loss).

A January 1998 medical opinion from another VA physician, 
interpreting the above-identified November 1995 X-ray study 
and the March 1996 CT study of the veterans head, indicates 
the presence of 8cm x 7cm bony plate in his skull, 
representing an area of 15 percent of the skull on the 
lateral view; there was no evidence of loss of bone in the 
inner or outer tables of the bone flap; a 100 percent loss of 
skull bone was present along the margins of the bone flap and 
where the drill holes had been placed.

At a July 1998 Board hearing, the veteran testified that he 
believed that his area of skull loss was greater than a 25-
cent piece.  Reportedly, his skull indentations were measured 
by his family physician, Dr. Taylor, who opined that the area 
of skull loss was greater than described by VA physicians.  
He indicated that he did not sustain any head injuries or 
undergo any head surgeries which could have resulted in 
additional loss of skull bone after separation from service.

Currently, the veterans service-connected loss of skull bone 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5296, loss 
of inner and outer tables of skull bone without brain hernia, 
and a 10 percent rating is assigned, consistent with evidence 
of an area of loss smaller than the size of a 25-cent piece 
or 0.716 square inch (in2) (4.619 cm2).  A 50 percent rating 
will be assigned under Diagnostic Code 5296 if the area of 
loss of skull is of the size larger than a 50-cent piece or 
1.140 in2 (7.355 cm2).  An intermediate area of loss will be 
rated 30 percent disabling under the same diagnostic code.  

Based on the foregoing, the Board finds that an increased 
rating for the veterans loss of skull bone is not warranted.  
In particular, although the evidence reveals that 4 drill 
holes had been placed and a bone flap removed and reinserted 
during the veterans surgery in service, resulting in loss of 
skull bone in the areas of the drill holes and along the 
margins of the bone flap, it does not appear that the overall 
area of lost bone is at least the size of a 25-cent piece.  
The Board notes that the presence of indentations in the 
veterans skull is not disputed; size, shape, and depth of 
such indentations have been described in detail by his family 
physician.  However, two VA physicians opined that such 
indentations did not constitute an actual loss of bone.  The 
area of loss of skull bone has been identified as along 
margins of the bone flap and in place of 4 surgical drill 
holes; the size of the area of loss was indicated to be 
smaller than that of a 25-cent piece.  The Board stresses 
that Dr. Taylor, while describing the size and shape of the 
veterans skull indentations in May 1996, did not identify 
any areas of actual loss of skull bone.  Furthermore, as 
recently as January 1998, a VA physician after reviewing the 
CT and skull films indicated that, centrally in the bony 
plate, there was no loss of skull bone in either inner or 
outer tables.  

The Board is mindful of the veterans contentions that his 
skull indentations represent actual loss of skull bone and, 
therefore, the size of the area of loss is greater than that 
of a 25-cent piece.  However, as lay person, he is not 
competent to offer evidence requiring medical experience and 
specialized medical knowledge and skill.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Thus, while he is capable to 
describe evidence observable by lay persons, see Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), such as the presence of 
palpable indentations and irregularities, he is not competent 
or capable as a layman to provide a clinical distinction 
between loss of bone and indentations in his skull.

The evidence of record before the Board does not reveal that 
the veterans service-connected loss of skull bone causes him 
unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1).  He has not, for 
example, required frequent periods of hospitalization and has 
not demonstrated a marked loss of employment on account of 
his loss of skull bone. The rating of disabilities is based 
on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  The basis for an assignment 
of a disability rating, therefore, is the interference with 
average civil employment.  In cases such as this, where there 
is no evidence of an exceptional or unusual situation, 
application of the provisions of 38 C.F.R. § 3.321(b)(1) in 
lieu of the regular rating criteria is deemed inappropriate.  



                                                                 
CONTINUED ON NEXT PAGE





ORDER

A rating in excess of 10 percent for residuals of a 
craniotomy, manifested by skull loss, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
